Case: 17-51121      Document: 00514858469         Page: 1    Date Filed: 03/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-51121
                                                                                FILED
                                                                            March 4, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS ANTHONY CHESTNUT, JR., also known as Thomas Anthony
Chestnut,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:17-CR-70-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Thomas Anthony Chestnut, Jr., has
moved for leave to withdraw and has filed briefs in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Chestnut has not filed a response. We have reviewed counsel’s
briefs and the relevant portions of the record reflected therein. We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51121    Document: 00514858469    Page: 2   Date Filed: 03/04/2019


                                No. 17-51121

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2